Citation Nr: 1717057	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-08 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected hypothyroidism prior to August 21, 2015.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected hypothyroidism from August 21, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from October 1966 to August 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.    

In March 2015, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to afford the Veteran a new VA examination and to obtain treatment records from Kansas City VA Medical Center (VAMC) from September 2013 forward.  

The Veteran was afforded a VA examination for his hypothyroid condition in August 2015, and his records from Kansas City VAMC since September 2013 have also been associated with the file.  Thus, the Board determines that there has been substantial compliance with the March 2015 remand directives, and a further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).   This matter has been returned to the Board for further appellate action.

The Board notes that the Veteran has perfected an appeal of the denial of his claim of entitlement to service connection for obstructive sleep apnea as secondary to treatment for squamous cell carcinoma of the left tonsil with metastases. However, this issue has not been certified by the RO as ready for Board review and the Board notes that additional evidence, specifically a statement by the Veteran's accredited representative, has not been received at this time. Thus, the Board will not address this issue as it is not ready for Board adjudication at this time.


	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  Prior to August 21, 2015, the Veteran's hypothyroid condition manifested in fatigability, constipation, mental sluggishness, and the need for continuous medication.

2.  From August 21, 2015, forward, the Veteran's hypothyroid condition has manifested in symptoms of fatigability, constipation, cold intolerance, depression, slowness of thought, and the need for continuous medication. 


CONCLUSIONS OF LAW

1.  Prior to August 21, 2015, the criteria for a 30 percent for hypothyroidism have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7903 (2016).

2.  From August 21, 2015, the criteria for a rating greater than 30 percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7903 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in April 2015.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records, and has provided the Veteran with examinations in February 2013 and more recently in August 2015, and these examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiners reviewed the Veteran's service treatment records (STRs) and Veterans Health Administration medical records.  The examiners also noted the Veteran's history and symptoms regarding his hypothyroid condition and applied accepted medical standards and principles.   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's thyroid disorder has been evaluated under Diagnostic Code 7903, for hypothyroidism.  38 C.F.R. § 4.119 (2016).  Diagnostic Code 7903 provides that fatigability, constipation, and mental sluggishness are rated 30 percent disabling.  Muscular weakness, mental disturbance, and weight gain are rated 60 percent disabling.  Cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness are rated 100 percent disabling.  

For Diagnostic Code 7903, all of the symptoms listed for a particular disability rating are not required to be demonstrated in order to establish entitlement to a higher disability rating.  Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  Instead, symptoms that meet some of the rating criteria should be considered in light of 38 C.F.R. § 4.7 and resolved based on the evidence of record.  Tatum, 23 Vet. App. at 155.  

Analysis

The Veteran contends that his current hypothyroid condition is more disabling than his assigned ratings for the condition.  The Veteran's hypothyroid condition has been rated under Diagnostic Code 7903, for hypothyroidism, at 10 percent from November 18, 2010, and 30 percent from August 21, 2015.  38 C.F.R. § 4.119 (2016).  

A November 2010 medical note from Kansas City Family Medical Care indicates that the Veteran was diagnosed with hypothyroidism in 2010.  

A.  Prior to August 21, 2015

The Veteran underwent a VA examination for his thyroid condition in February 2013.  The February 2013 examination report reflects the Veteran's statements that he experienced persistent fatigue, lack of motivation and mild constipation.  The examiner indicated that the Veteran's symptoms attributable to hypothyroidism were fatigability and the need for continuous medication.  As the examination report was based on accurate facts and objective examinations, the report is entitled to significant probative weight in determining the severity of the Veteran's hypothyroidism during the course of the appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In his April 2012 notice of disagreement the Veteran reported that he had mental sluggishness, a symptom that he is competent to report.

The symptoms of fatigability and need for continuous medication are commensurate with a 10 percent rating.  However, the Veteran also had documented constipation, noted as mild constipation at the 2013 examination, and self-reported mental sluggishness as of April 2012, thus, the Board finds that the evidence more nearly approximates the criteria for a 30 percent rating, prior to August 21, 2015.  

A higher rating is not warranted for the Veteran's symptoms prior to August 21, 2015, since they do not meet or more nearly approximate the criteria for a 60 percent rating as the medical evidence does not indicate muscular weakness, mental disturbance, or weight gain, all criteria for a 60 percent rating. 

B.  From August 21, 2015

For this period, the Board finds that the current 30 percent evaluation is the appropriate rating based on the Veteran's symptoms. The August 2015 VA examination is the most recent medical evidence of record relating to the Veteran's hypothyroid condition.  The examination report indicates that the Veteran's symptoms attributable to his hypothyroid condition were fatigability, constipation, depression, slowing of thought, and cold intolerance and that the Veteran required continuous medication.  These symptoms match with the symptoms reported by the Veteran of constipation, mental sluggishness, sensitivity to cold, that his memory seems to get worse every day, that he fatigues badly to the point that he has to nap after a few hours, and that testing of his cognitive skills show a decrease.  

As with the prior period, the Board finds that these symptoms more nearly approximate the 30 percent disability level which requires fatigability, constipation, and mental sluggishness.  A higher rating is not warranted as the only criteria for a 60 percent that the Veteran presents is mental disturbance, the evidence does not show weight gain or muscular weakness. Additionally, the Veteran's symptoms do not more nearly approximate the 100 percent rating criteria. While he has cold intolerance, mental disturbance, and arguably fatigability that could equate to sleepiness, he does not have cardiovascular involvement, no bradycardia, and no muscular weakness. Thus, his symptoms do not more nearly approximate those for a 100 percent rating.

The Board acknowledges the Veteran's statements that he believed a more thorough review of his Kansas City VAMC medical records would demonstrate that his service-connected hypothyroid condition warrants a higher evaluation.  The records do include indications of cold intolerance and fatigability but not muscular weakness, weight gain, dementia, cardiovascular involvement or bradycardia.  Thus, these records do not warrant a higher rating.  
  
Having reviewed the evidence, the Board determines that the preponderance of the evidence supports a 30 percent rating for the period prior to August 21, 2015, but no higher than the already assigned 30 percent rating for the period beginning on August 21, 2015, for the Veteran's service-connected hypothyroidism.  


ORDER

Entitlement to an initial disability rating of 30 percent for service-connected hypothyroidism prior to August 21, 2015 is granted.

Entitlement to an initial disability rating greater than 30 percent for service-connected hypothyroidism from August 21, 2015 is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


